Citation Nr: 0836264	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, to include fallen arches or flat feet.

2.  Entitlement to service connection for a bilateral leg 
disability, to include shin splints.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1981 to July 1983, and from May 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Philadelphia, Pennsylvania, RO, which denied entitlement to 
the benefits sought.

The veteran offered testimony at a personal hearing before 
the undersigned Veterans Law Judge at the RO in June 2008.  
At that hearing, the veteran submitted additional private 
medical records from his employer, along with a waiver of 
agency of original jurisdiction consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2008 hearing, the veteran indicated possible 
additional sources of service medical records which have not 
been previously explored.  Remand is required for additional 
evidentiary development in compliance with VA's duty to 
assist.  38 U.S.C.A. § 5103A (West 2007); 38 C.F.R. § 3.159 
(2007).

In June 2006, the RO certified that the veteran's service 
treatment records were unavailable.  The RO had made two 
inquiries of the National Personnel Records Center for the 
veteran's file, and received negative responses both times.  
The RO additionally asked the veteran to supply any copies of 
service treatment records in his possession, or copies of 
alternatives to service records.  The veteran was able to 
provide neither.

At the June 2008 hearing, however, the veteran indicated that 
he had received clinical treatment for back complaints at 
base hospitals at Fort Campbell in Kentucky from 
approximately May to August 1983, and at Fort Hood in Texas 
from approximately May to August 1985 and May to August 1986.  
He may also have been treated for bilateral foot problems at 
the base hospital at Fort Leonard Wood, Missouri, in July or 
August 1981.  On Remand, the RO should request clinical 
records from these locations through the Personnel 
Information Exchange System (PIES) network.

Additionally, the Board notes that the Veterans Information 
Solution (VIS) summary shows that the veteran's last duty 
with the Army National Guard from August 1987 to May 1988.  
The RO should contact the veteran to determine his unit at 
that time, and should take appropriate steps to determine if 
this last place of service has his records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
identify the Army National Guard unit, to 
include the state of service, in which he 
served from August 1987 to May 1988.  Upon 
receipt of a reply, the RO should contact 
that unit or the appropriate custodian of 
the unit records and obtain any records 
pertaining to the veteran.

2.  Make a PIES inquiry for clinical 
treatment records for base hospitals at 
Fort Leonard Wood, MO, from July to August 
1981; Fort Campbell, KY, from May to 
August 1983; and from Fort Hood, TX, from 
May to August 1985 and may to August 1986.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated, to 
include scheduling of VA examinations as 
needed.  The RO should then readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

